706 S.E.2d 253 (2011)
CAROLINA MARINA AND YACHT CLUB, LLC, a North Carolina limited liability company
v.
NEW HANOVER COUNTY BOARD OF COMMISSIONERS and New Hanover County and Violet Ward, Intervenor.
No. 457P10.
Supreme Court of North Carolina.
March 10, 2011.
Kurt Blaine Fryar, for Ward, Violet.
Kenneth A. Shanklin, Wilmington, for Carolina Marina and Yacht Club, LLC.

ORDER
Upon consideration of the petition filed on the 22nd of October 2010 by Intervenor (Ward) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."